Citation Nr: 1725524	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-25 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to June 9, 2010, for the award of Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to January 1967.  He died in August 1982, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO) that granted DIC benefits effective August 31, 2010.  In the August 2013 statement of the case, the Winston-Salem, North Carolina, RO granted the earlier effective date of June 9, 2010.  The claims file is now in the jurisdiction of the Columbia, South Carolina, RO.

The appellant requested a hearing before the Board, but did not appear for a hearing scheduled in February 2017.  The record does not reflect that she notified VA of good cause for not appearing and the April 2017 informal hearing presentation (IHP) from the representative does not indicate a desire that the hearing be rescheduled.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  The appellant's initial claim for entitlement to DIC was denied in an April 1984 Board Decision. 

2.  The appellant filed to reopen her previously denied claim for entitlement to DIC on June 9, 2010; DIC benefits were subsequently granted effective that date.



CONCLUSION OF LAW

The criteria for an effective date prior to June 9, 2010 for the grant of DIC benefits based on the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5108, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.160(e), 3.312, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA's duty to notify was satisfied by a letter dated March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board notes that determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and that further development of the record is generally not necessary.  The appellant has not identified any pertinent evidence that remains outstanding, and she did not report for a hearing scheduled to allow her to provided testimony in the matter.  Therefore, the Board finds that the record includes adequate competent evidence to decide the matter of an earlier effective date for the grant of DIC benefits, and that no further development of the evidentiary record with respect to that issue is necessary.  See generally 38 C.F.R. § 3.159 (c)(4).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claims.

Effective dates for the award of VA benefits are generally governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, DIC, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  However, in the case of claims for DIC benefits, the effective date will be the first day of the month in which the death occurred if the application is received within one year from the date of death (a situation not applicable here).  38 U.S.C.A. § 5110(d).  The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e).

VA has established specific regulations pertaining to effective dates for awards of compensation/DIC for certain diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III) (now codified at 38 C.F.R. § 3.816).  
In this case, the appellant, a surviving spouse of a deceased Vietnam Veteran who died from a "covered herbicide disease," (to include ischemic heart disease), is a "Nehmer class member."  

For Nehmer class members entitled to DIC for a death due to a covered herbicide disease, if VA denied DIC for the death in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the death occurred, except as otherwise provided.  38 C.F.R. § 3.816(d)(1).  If the class member's claim for DIC for the death was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death, the effective date of the award will be the later of the date such claim was received by VA or the date the death occurred (unless the claim was received within one year of the date of the Veteran's death).  38 C.F.R. § 3.816(d)(2).  Otherwise, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.  38 C.F.R. § 3.816(d)(4).  

The appellant believes that she is entitled to an effective date of August 1982, when she filed her first claim for DIC benefits.  (See, e.g., August 2012 substantive appeal and June 2011 notice of disagreement.)

The Veteran's death certificate states that cardiac arrest due to coronary artery disease (CAD) was the cause of his death.  The appellant's initial claim for DIC benefits was denied in an April 1984 Board decision and became final.  On June 9, 2010, VA received correspondence construed as a request to reopen that previously denied claim.  A liberalizing law, effective August 31, 2010, added ischemic heart disease (including CAD and myocardial infarction) to the list of diseases that may be presumptively service-connected based on Agent Orange exposure.  38 C.F.R. § 3.309(e).  The Veteran's service in Vietnam qualified for the presumption, and DIC benefits were awarded, initially effective the date of the liberalizing law.  Upon further review of the record, the RO determined that correspondence received June 9, 2010, could be construed as a request to reopen the previously denied DIC claim, and that earlier effective date was assigned (pursuant to 38 C.F.R. § 3.816(d)(2)).
  
Here, the appellant's claim was the subject of a final Board decision prior to September 25, 1985.  Therefore, the provisions of 38 C.F.R. § 3.816(d)(1) do not apply and an earlier effective date is not warranted under that provision.  However, the appellant's claim was received in June 2010 (i.e., after May 3, 1989,) and was pending at the time the liberalizing law became effective on August 31, 2010.  Thus, the provisions of 38 C.F.R. § 3.816(d)(2) allowed the RO to grant the earlier effective date of June 9, 2010, but no earlier, because June 9, 2010 was the latter of the day the claim was received and the day entitlement (i.e., the Veteran's death) arose.  This is also consistent with 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(q)(2), cited above, which provide for an effective date that is the latter of the date entitlement arose or the date the claim (to reopen) was received.

The Board acknowledges the appellant's assertion in her August 2012 substantive appeal that the Veteran had been granted service connection for his CAD during his lifetime and was receiving benefits on that basis at the time of his death.  However, the record before the Board indicates that the Veteran was in receipt of non-service-connected pension benefits at the time of his death.  (See, e.g., April 1976 rating decision.)  Thus, the Board is unble to assign an earlier effective date on this basis.

To the extent that the appellant may be asserting there is clear and unmistakable error (CUE) in the Board's April 1984 decision, and that an earlier effective date is warranted on that basis, the Board notes that such claim must be initiated by motion, and that motions for revision of a final Board decision based on CUE must: (1) be in writing, (2) be signed by the moving party or that party's representative, (3) include the name of the Veteran (or the moving party, if other than the Veteran); (4) include the applicable Department of Veterans Affairs file number, and (5) include the date of the Board of Veterans' Appeals decision to which the motion relates.  See 38 C.F.R. § 20.1404(a).  In addition, such motions must "set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error."  See id. at § 1404(b).  Absent filing of a motion complying with the specific requirement set out in 38 C.F.R. § 20.1404, the matter of CUE in the prior Board decision is not before the Board at this time and, therefore, the Board is unable to address any argument on this basis.  

In summary, the appellant's initial claim for DIC benefits was the subject of an April 1984 final Board decision.  She did not have a claim for DIC benefits denied between September 25, 1985, and May 3, 1989.  Her reopened claim for DIC benefits was received on June 9, 2010, which falls between May 3, 1989, and the August 31, 2010, effective date of the statute or regulation establishing a presumption of service connection for ischemic heart disease.  Therefore, 38 C.F.R. § 3.816(d)(2) applies, and the currently assigned effective date of June 9, 2010, the date the claim was received, is appropriate.  

The Board is grateful for the Veteran's honorable service and regrets that a more favorable outcome could not be reached.  


ORDER

An effective date prior to June 9, 2010 for the award of DIC is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


